Citation Nr: 1607884	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-24 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to November 1997 and from May 2005 to May 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In January 2015, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, a cervical strain had its onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical strain are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Given the favorable action taken herein as to the Veteran's claim of entitlement to service connection for a cervical strain, no discussion of the VCAA requirements are required.  


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection for the claimed disorder, generally there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Here, the Veteran asserts that his neck disability is related to his military service and contends that he has continued to experience neck symptoms since service.  See, e.g., VA general examination report dated October 2010.  Specifically, he claims that he incurred his neck disability due to wearing heavy safety equipment on his body for prolonged periods of time, while serving in Iraq.  See, e.g., Veteran's substantive appeal dated September 2011.  

The Veteran's service treatment records (STRs) are absent any complaints or treatment of a neck disability.   

Post-service, he reported neck swelling in a July 2010 private treatment record.  

In August 2010, the Veteran filed his initial claim of service connection for a neck disability, claimed as knots in his neck.

During an October 2010 general VA examination, the Veteran reported neck pain, described as knots in the back of his neck, since his military service while serving in Iraq.  The examiner diagnosed a cervical strain.   An August 2011 VA treatment record notes the Veteran's complaints of neck pain.  The VA physician assessed a muscle strain. 

A November 2013 VA treatment report documents the Veteran's reports of knots in his neck; he stated that his pain began three years ago.
In May 2015, the Veteran was afforded a VA examination to determine the nature and etiology of his neck disability.  The VA examiner diagnosed muscle spasms.  The VA examiner opined that the Veteran's muscle spasms are less likely than not incurred in or caused by his military service.  The VA examiner reasoned that the Veteran's in-service and post service medical evidence fails to show any reports of neck pain, until the Veteran was afforded a VA general examination in October 2010.  The examiner concluded that "muscle spasm comes and goes," and the Veteran's muscle spasms are not due to his military service, but rather his post-service occupation.   

The Board finds that the May 2015 VA examiner's opinion is afforded no probative value, as it was predicated on inaccurate facts.  For example, the VA examiner stated that the Veteran's post-service medical records fail to show reports of neck symptomatology until 2010; however, it appears that the VA examiner failed to review the claims file, because the Veteran was discharged in 2010, just five months prior to the October 2010 VA examination.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993) (holding that an opinion based on an inaccurate history has little probative value); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (holding the Board must reject medical opinions that are based on incorrect facts).  Moreover, the medical evidence demonstrates that the Veteran reported neck pain only two months following his separation from service.  And lastly, the examiner found that the Veteran's neck disability was not due to his active military service, but rather his post-service occupation.  However, the examiner failed to provide a rationale on why the Veteran's neck disability was related to one and not the other.  

In sum, the positive evidence demonstrates that less than a year following the Veteran's military service, he was diagnosed with a cervical strain, had multiple complaints of neck pain, and filed a VA compensation claim for a neck disability about 3 months post service.  Furthermore, the Veteran's statements regarding his neck pain and its onset have remained consistent throughout the pendency his appeal.  The Veteran has exhibited cervical strain during the claims period, and the Veteran is competent and credible regarding his reports of neck pain since service.  The Board finds highly probative the Veteran's medical evidence showing a cervical strain diagnosis less than one year following service and complaints of neck pain since service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection for a cervical strain granted.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for a cervical strain is allowed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


